Title: Enclosure: Joseph Trumbull’s Estimate of a Daily Ration, November 1775
From: Trumbull, Joseph
To: 



Novr 1775

An Estimate of the Costs of a Days Ration, as allowed the Troops in the Service of the United Colonies.

          
            ¾ lb. Pork—at 77/6 ⅌ bl
            
            
            £0.0.3.0
          
          
            1 lb. Beef—at 20/ ⅌ Ct—is nearest
            
            
            2.2
          
          
            1 lb. Salt Fish—at 18/ ⅌ Ct—is do
            
            
            2. 
          
          
            1 lb. Bread or Flour—at 20/ ⅌ Ct
            
            
            2.2
          
          
            1 pt Milk
            
            
            1. 
          
          
            ½ pt Rice or 1 pt In: Meal ⅌ Week
            
            £0.0.1.0
            
          
          
            Cyder, Beer, or Molosses ⅌ do
            
            2.0
            
          
          
            24 lb. Soap—7d.—⅌ Do ⅌ 100 men
            
            1.3
            
          
          
            3 pts Pease or Beans—⅌ do ⅌ man
            
                2.1
            7. 
          
          
            Pork is Issued 3 days in the Week
            }
            
            
          
          
            Beef 3 days—& Fish 1 day in the Week
            
            £0.0.2.2
          
          
            the Mean Sum—is nearest
            
            
          
          
            Bread or Flour—2½d. Milk—1d.
            
            
            3.2
          
          
            Weekly Allowances—divided are ⅌ diem
            
            
            1. 
          
          
            6 oz. Butter ⅌ man ⅌ Week—omitted—8d.—is nearest
                 2
          
          
            
            
            ⅌ man ⅌ diem
            £0.0.7.2
          
        
